Cite as 2015 Ark. App. 49

                  ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-14-257


CHRISTOPHER S. GRADY                              Opinion Delivered   February 4, 2015
                   APPELLANT
                                                  APPEAL FROM THE JACKSON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-12-116]

STATE OF ARKANSAS                                 HONORABLE HAROLD S. ERWIN,
                                  APPELLEE        JUDGE

                                                  AFFIRMED



                          RAYMOND R. ABRAMSON, Judge

       Christopher S. Grady appeals his convictions of unlawful use of a communication

device and delivery of a controlled substance (cocaine). Following his jury trial in Jackson

County, he was sentenced to a term of thirty-three years’ imprisonment in the Arkansas

Department of Correction, which included a ten-year-sentence enhancement for committing

the offense within 1,000 feet of public housing. On appeal, Grady contends that there was

insufficient evidence to support his convictions and that the circuit court erred by sentencing

him to an enhanced prison sentence because the State failed to prove beyond a reasonable

doubt the elements required for the enhancement. Because his arguments are not preserved

for appellate review, we affirm without reaching the merits.

       In 2009, the Drug Enforcement Administration (DEA) and the Jackson County Sheriff’s

Office conducted an undercover investigation targeting multiple individuals, including the

appellant, who were suspected of selling cocaine. On October 21, 2009, the DEA and the
                                    Cite as 2015 Ark. App. 49

Jackson County Sheriff’s Office instructed a confidential informant to buy a half-ounce of

crack cocaine from Grady. The informant received $800 from the DEA to make the purchase

at a local apartment complex. He entered the apartment and returned with 9.6 grams of crack

cocaine — 4.4 grams short of the requested half-ounce. The DEA then instructed the

informant to make arrangements to pick up the remaining 4.4 grams. Again, he called and

subsequently met with Grady to purchase the drugs. The call was recorded, and the exchange

was taped. Both were played for the jury. The informant bought another 3.5 grams from

Grady and was instructed to try to make other arrangements to get the remaining gram

requested, but the call was not answered. Grady was charged on August 3, 2012.

       At trial, Sheriff David Lucas, DEA Special Agent Randy Harness, confidential informant

DeAngelo Denton, DEA investigative assistant Darren Gaine, and Lieutenant Ricky Morales

of the Jackson County Sheriff’s Office all testified for the State. At the conclusion of the State’s

case, Grady’s counsel moved for a directed verdict, stating,

        Your Honor, at this time I would like to move for a directed verdict. The State has
        failed to prove each element of the offense. Specifically, they failed to prove that Mr.
        Grady possessed or delivered a schedule 1 or 2 narcotic. They failed to show that he,
        in fact, used a communication device in so doing or committing the other crime.

        The circuit court denied the motion, and at the close of appellant’s case-in-chief,

Grady’s counsel did not renew the motion as required by Arkansas Rule of Criminal

Procedure 33.1. Arkansas Rule of Criminal Procedure 33.1 provides in pertinent part:

               (a) In a jury trial, if a motion for directed verdict is to be made, it shall be made
        at the close of the evidence offered by the prosecution and at the close of all of the
        evidence. A motion for directed verdict shall state the specific grounds therefor.



                                                  2
                                   Cite as 2015 Ark. App. 49

       ....

               (c) The failure of a defendant to challenge the sufficiency of the evidence at the
       times and in the manner required in subsections (a) and (b) above will constitute a
       waiver of any question pertaining to the sufficiency of the evidence to support the
       verdict or judgment. A motion for directed verdict or for dismissal based on
       insufficiency of the evidence must specify the respect in which the evidence is
       deficient. A motion merely stating that the evidence is insufficient does not preserve for
       appeal issues relating to a specific deficiency such as insufficient proof on the elements
       of the offense.


       Our supreme court has held that Rule 33.1 is to be strictly construed. Carey v. State,

365 Ark. 379, 230 S.W.3d 553 (2006). In order to preserve a challenge to the sufficiency of

the evidence, an appellant must make a specific motion for a directed verdict, both at the close

of the State’s case and at the end of all the evidence that advises the trial court of the exact

element of the crime that the State has failed to prove. Id. The reason underlying the

requirement that specific grounds be stated and that the absent proof be pinpointed is that it

allows the circuit court the option of either granting the motion or, if justice requires, allowing

the State to reopen its case and supply the missing proof. Id.

       A general motion that merely asserts that the State has failed to prove its case is

inadequate to preserve the issue for appeal. Id. The motion must specifically advise the trial

court as to how the evidence was deficient. Gillard v. State, 372 Ark. 98, 270 S.W.3d 836

(2008). This court has repeatedly held that, without a specific motion at both the close of the

State’s case and again at the close of all the evidence, the arguments are not preserved for

appeal. Moreover, we will not address the merits of an appellant’s insufficiency argument

where the directed-verdict motion is not specific. Id. at 101, 270 S.W.3d at 839.


                                                 3
                                  Cite as 2015 Ark. App. 49

       Here, we conclude that while Grady moved for a directed verdict at the close of the

State’s case, the motion was nonspecific and did not comply with Rule 33.1. Further, he failed

to renew the motion at the “close of all of the evidence” as required by Rule 33.1(a) and (c).

Therefore, these arguments have not been preserved for this court’s review. Accordingly, we

affirm Grady’s convictions and sentence enhancement.

       Affirmed.

       HARRISON and GLOVER, JJ., agree.

       Flinn Law Firm, P.A., by: Jennifer Williams Flinn, for appellant.

       Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for appellee.




                                               4